Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an ocular condition registration subsystem, an ocular calibration subsystem, a device configuration identification subsystem, a screen customization subsystem, a colour detection and annotation subsystem, a profile generation subsystem in claims 1-3 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 10 discloses “generate a profile for each of the each of registered one or more users based…generating a profile for each of the each of registered one or more users based…”. The limitations define two ways of generating a profile. It is unclear to the examiner how the generated profiles are related and utilized by the system. 
The term “most suitable” in claim claims 5 and 10 is a relative term which renders the claim indefinite. The term “most suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gadge et al. (US 2021/0034147) in view of Mese et al. (US 2016/0035063).
Regarding claim 1, Gadge et al. (hereinafter Gadge) discloses a system for ocular assistance (Gadge, [0016], “FIG. 1 is a block diagram illustrating components of a display adaptation system”), the system comprising: 
a hardware processor (Gadge, [0041], “The Processor 410 of the Computer System 401 may be comprised of one or more CPUs”); and 
a memory coupled to the hardware processor, wherein the memory comprises a set of program instructions in the form of a plurality of subsystems, configured to be executed by the hardware processor (Gadge, [0042], “The Memory Controller 422 may communicate with the Processor 410, facilitating storage and retrieval of information in the memory modules”. In addition, in paragraph [0071], “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device”), wherein the plurality of subsystems comprises:

an ocular condition registration subsystem configured to register one or more users with corresponding ocular condition details (Gadge, [0035], “if a profile is found, the system may retrieve the user's visual impairment information (e.g., hyperopia, astigmatism, nearsightedness, and eye movement)”. The ocular condition registration subsystem is considered a function performed by the processor);
an ocular calibration subsystem configured to determine a plurality of ocular settings required for each of registered one or more users (Gadge, [0019], “changing a font, reducing a resolution, zooming an image, magnifying an area, adjusting a color, adjusting a color scheme, and/or changing the brightness”. The ocular calibration subsystem is considered a function performed by the processor);
a screen customization subsystem (Gadge, [0031], “display adaptation for visual impairment with a user profile”) configured to
determine values corresponding to the plurality of ocular settings based on a pre-stored look up table (Gadge, [0018], “the display adaptation system 100 uses display setting lookup tables 160 to predict the proper settings based on the eye measurements of the user and adjustment needed for the user (e.g. refractive index-zoom or changing prescription in the system)”. Determine proper settings based on the display settings look up table are considered values corresponding to the plurality of ocular settings based on a pre-stored look up table); 
modify current values corresponding to the plurality of ocular settings to the determined values corresponding to the plurality of ocular settings (Gadge, [0018], “the display adaptation system 100 uses display setting lookup tables 160 to predict the proper settings based on the eye measurements of the user and adjustment needed for the user (e.g. refractive index-zoom or changing prescription in the system)”. In addition, in paragraph [0019], “In some embodiments, the monitor can be configured to account for a visual impairment by changing a font, reducing a resolution, zooming an image, magnifying an area, adjusting a color, adjusting a color scheme, and/or changing the brightness”. Changing a font, reducing a resolution, zooming an image, magnifying an area, adjusting a color, adjusting a color scheme, and/or changing the brightness are considered modify current values (i.e., font size, resolution value, zoom factor, color value, and/or brightness value) corresponding to the plurality of ocular settings (i.e., font, resolution, zoom, color, and/or brightness) to the determined values  (i.e., proper settings) corresponding to the plurality of ocular settings); and 
render the one or more display screens with the modified current values (Gadge, [0019], “a monitor that may dim or zoom based on the vision impairment”. In addition, in paragraph [0039], “the display system is adjusted based on the calculated corrective values…For example, a screen may be dimmed to accommodate for a light sensitivity”).
While Gadge teaches a user device (Gadge, [0017], “a user device (e.g., cellular phone camera, laptop camera, etc.)”); Gadge does not expressly disclose “determine a plurality of device settings for each of one or more device associated with the registered one or more users”;
Mese et al. (hereinafter Mese) discloses determine a plurality of device settings for each of one or more device associated with one or more users (Mese, [0030], “detect that the resolution for the display device is 1024×768… detect the physical size of the display device is five inches wide by three inches tall”)
determined plurality of device settings (Mese, [0030], “detect that the resolution for the display device is 1024×768… detect the physical size of the display device is five inches wide by three inches tall”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine Gadge’s displaying setting values using the concept of Mese’s plurality of device settings, as it could be used to achieve the predictable result of determine values corresponding to the plurality of ocular settings based on a pre-stored look up table and determined plurality of device settings. The motivation for doing so would have been automatically scaling data to a predetermined viewable size.
Regarding claim 3, Gadge discloses information associated with degree of hyperopia, degree of astigmatism (Gadge, [0025], “the position of the eyelids may be used to determine the presence or severity of a visual impairment”. In addition, in paragraph [0026], “determines visual impairments of the eye and other behavior based on the collected data (e.g. hyperopia, astigmatism, nearsightedness, and eye movement)”).
Regarding claim 4, Gadge discloses the one or more devices comprises a handheld mobile, a laptop, a desktop, a head -mounted display device and a smart watch (Gadge, [0063], “personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C”).
Regarding claim 5, Gadge discloses generating a profile (Gadge, [0035], “create a user profile by adjusting the display and prompting a user response to calibrate the settings”) for each of the each of registered one or more users based on posture of each of the registered one or more users (Gadge, [0036], “identify the position, movement, and/or dilation of the eye… the recording includes monitoring the position and movement of the eye, monitoring the position and movement of the eye lid”), ocular condition of the each of the registered one or more users (Gadge, [0035], “retrieve the user's visual impairment information (e.g., hyperopia, astigmatism, nearsightedness, and eye movement)”) and the computed corrective calibration for each of the registered one or more users (Gadge, [0039], “the display system is adjusted based on the calculated corrective values…the system may compare data recorded in a previous iteration to the current readings. If the readings have changed, the system may then continue with the process at block 360”).
Regarding claim 6, Gadge discloses a method for implementation of ocular assistance (Gadge, [0007], “FIG. 2 is an exemplary method for adapting a display system for vision impairment”).
The method steps are similar in scope to the functions recited in claim 1 and therefore are rejected under the same rationale.
Regarding claims 8-10, claims 8-10 recite method steps that are similar in scope to the functions recited in claims 3-5 and therefore are rejected under the same rationale.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gadge et al. (US 2021/0034147) in view of Mese et al. (US 2016/0035063), as applied to claims 1 and 6, in further view of Felt (US 2013/0027420).
Regarding claim 2, Gadge teaches determine the plurality of ocular settings (Gadge, [0019], “In some embodiments, the monitor can be configured to account for a visual impairment by changing a font, reducing a resolution, zooming an image, magnifying an area, adjusting a color, adjusting a color scheme, and/or changing the brightness”);
Gadge as modified by Mese does not expressly disclose “colour blindness”;
The system as claimed in claim 1, further comprising a colour detection (Felt, [0052], “Color identification logic 320 may then identify the color of the selected item/area (block 830). For example, color identification logic 320 may identify the R, G, B value associated with the selected area/item”) and annotation subsystem configured to:
Felt discloses colour blindness (Felt, [0034], “a party associated with user device 110 is color blind or partially color blind”); and 
Felt discloses identify and annotate one or more colours present in one or more images or texts for colour blindness (Felt, [0053], “color mapping display logic 340 may provide a pop-up window 920 that includes color wheel 930. In addition, color mapping display logic 340 may identify the particular color of interest on color wheel 930 via cross-hairs labeled 932”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Felt’s identify a particular color of choice in advance of a display of user device in the display adaptation system for visual impairment, as taught by Gadge. The motivation for doing so would have been provided with color-related information associated with the item of interest to a party who may be color blind or have difficulty distinguishing various color.
Regarding claim 7, claim 7 recites method steps that are similar in scope to the functions recited in claim 2 and therefore are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612